Exhibit 10.1A

 

AMENDMENT NO. 6

 

TO

 

EMPLOYMENT AGREEMENT

 

This Amendment No. 6 to Employment Agreement made as of February 4, 1997, as
amended as of June 13, 1997, October 16, 1998, December 8, 1998, November 16,
2000 and October 15, 2001 (the “Agreement”), between ePresence, Inc. (formerly
Banyan Systems Incorporated), a Massachusetts corporation (the “Company”), and
William P. Ferry (the “Employee”), is effective as of May 8, 2003. Capitalized
terms used and not otherwise defined herein shall have the respective meanings
ascribed to such terms in the Agreement.

 

For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties agree that the Agreement is hereby amended as
follows:

 

1. Section 8(a)(4) of the Agreement, which was added to the Agreement in
Amendment No. 5 to the Agreement, is hereby amended and restated in its entirety
to read as follows:

 

“4. Approval by the stockholders of the Company of a complete liquidation or
dissolution; provided, however, that (A) solely for purposes of determining
whether the Company is required to make the Severance Payment to the Employee,
this subsection (a)(4) shall read as follows: ‘The first liquidating
distribution is made by the Company to its stockholders’ and (B) solely for
purposes of determining whether any options or restricted stock held by the
Employee are subject to accelerated vesting upon a Change in Control (whether
pursuant to this Agreement or any other agreement between the Company and the
Employee), this subsection (a)(4) shall read as follows: ‘Immediately prior to
the earlier of (i) the date of the first liquidating distribution made by the
Company to its stockholders or (ii) the dissolution of the Company.’”

 

2. Section 5(a)(i) of the Agreement, which was included in the original
Agreement and amended and restated in its entirety in Amendment No. 4 to the
Agreement, is hereby amended and restated in its entirety to read as follows:

 

“(i) In the event the Company terminates this Agreement pursuant to this Section
5(a), the Company shall pay to the Employee an amount equal to the sum of (1)
two times his annual base salary, (2) two times his target bonus, assuming 100%
achievement of the performance objectives established for such bonus, and (3)
the greater of (A) the product of (x) the Employee’s target bonus for the year
in which the date of termination of employment occurred, assuming 100%
achievement of the performance objectives established for such bonus, and (y) a
fraction, the numerator of which is the number of days in the current fiscal
year through the date of termination of employment, and the denominator of which
is 365, or (B) the full (not prorated) amount of any bonus (including target
bonus and overachievement bonus) for the year in which the termination of
employment occurred that was actually earned by the Employee through the
achievement of performance objectives with respect to such bonus.”

 

3. Section 5(d)(5) of the Agreement, which was included in the original
Agreement and amended in Amendment No. 4 to the Agreement, is hereby amended and
restated in its entirety to read as follows:

 

“5. The occurrence, during a Potential Change in Control Period (as defined
below), of any of the following events without the Employee’s written consent:



--------------------------------------------------------------------------------

(i) Any material diminution in the Employee’s position, duties,
responsibilities, power, title or office as in effect immediately prior to the
commencement of such Potential Change in Control Period; or

 

(ii) Any reduction in the Employee’s annual base salary or target bonuses as in
effect on the date hereof or as the same may be increased from time to time.

 

If the Employee terminates his employment pursuant to this Section (d), he will
be entitled to the same compensation, benefits and vesting continuation he would
receive upon termination without cause by the Company under Section 5(a) above.

 

‘Potential Change in Control Period’ means the time period beginning at such
time as the Board, in its sole discretion, adopts a resolution to the effect
that, for purposes of this Agreement, a Potential Change in Control Period has
commenced, and ending at the earlier of (a) such time as the Board, in its sole
discretion, adopts a resolution to the effect that, for purposes of this
Agreement, such Potential Change in Control Period has terminated or (b) the
occurrence of a Change in Control.”

 

4. Section 8(b)(iii) of the Agreement, which was added to the Agreement in
Amendment No. 4 to the Agreement, is hereby amended and restated in its entirety
to read as follows:

 

“iii. Subject to Sub-Section iv hereof, the Company shall pay the Employee the
payment described in this Section (the “Severance Payment”). In lieu of any
further salary payments to the Employee for periods subsequent to the occurrence
of a Change in Control and in lieu of any severance benefit otherwise payable to
the Employee (except as set forth in Sub-Section xi hereof), the Company shall
pay to the Employee a lump sum severance payment, in cash, equal to the sum of
2.99 times his annual base salary and 2.99 times his target bonus at 100%
performance.”

 

5. A new Section 8(b)(xi) is hereby added to the Agreement, which shall read in
its entirety as follows:

 

“xi. If the Employee’s employment with the Company is terminated by the Company
(other than for Cause, disability or death) or by the Employee for any of the
reasons set forth in Section 5(d), in each such case either (x) within 12 months
following the occurrence of a Change in Control or (y) during a Potential Change
in Control Period, then the Employee shall be entitled to receive from the
Company in a lump sum in cash within 30 days after the date of termination of
employment the sum of (1) the Employee’s earned but unpaid base salary through
the date of termination of employment, (2) the greater of (A) the product of (x)
the Employee’s target bonus for the year in which the date of termination of
employment occurred, assuming 100% achievement of the performance objectives
established for such bonus, and (y) a fraction, the numerator of which is the
number of days in the current fiscal year through the date of termination of
employment, and the denominator of which is 365, or (B) the full (not prorated)
amount of any bonus (including target bonus and overachievement bonus) for the
year in which the termination of employment occurred that was actually earned by
the Employee through the achievement of performance objectives with respect to
such bonus, and (3) the amount of any compensation previously earned and
deferred by the Employee, in each case to the extent not previously paid.”

 

Notwithstanding anything to the contrary contained herein, solely for purposes
of Section 3.4 of the Agreement, the term “Change in Control” as used in Section
3.4 of the Agreement shall have the meaning ascribed to such term in the
Agreement as in effect prior to the effectiveness of this Amendment, and Section
3.4 of the Agreement shall not be deemed to be modified or amended in any
respect by the terms of this Amendment.

 

2



--------------------------------------------------------------------------------

For the avoidance of doubt, any reference in the Agreement to 100% achievement
of a target bonus shall not include any overachievement bonus amount.

 

To the extent any provision of this Amendment is inconsistent with any provision
of the Agreement or any other agreement between the Employee and the Company,
such provision of the Agreement or such other agreement is hereby modified and
superseded by the terms hereof. Any term of the Agreement or any such other
agreement not so modified or superseded shall remain in full force and effect.

 

Any reference in any other agreement between the Employee and the Company to the
Agreement shall be deemed to mean the Agreement as amended.

 

The Employee acknowledges that he: (a) has read the Agreement and this
Amendment; (b) has been represented by legal counsel of the Employee’s own
choice in connection with the preparation, negotiation and execution of the
Agreement and this Amendment or has voluntarily declined to seek such counsel;
(c) understands the terms and consequences of the Agreement and this Amendment;
and (d) understands that the law firm of Hale and Dorr LLP has acted, and is
acting, as counsel to the Company in connection with the transactions
contemplated by the Agreement and this Amendment and not as counsel to the
Employee.

 

This Amendment may be executed in counterparts, each of which shall be deemed to
be an original but both of which shall constitute one and the same instrument.

 

(signatures on following page)

 

3



--------------------------------------------------------------------------------

EXECUTED as of the effective date first set forth above.

 

COMPANY:

 

ePRESENCE, INC.

By:

 

/s/ Richard M. Spaulding

--------------------------------------------------------------------------------

   

Title: Sr. Vice President & CFO

EMPLOYEE:

/s/ William P. Ferry

--------------------------------------------------------------------------------

William P. Ferry

 

4